The opinion of the court was delivered by
Allen, J.
: B. C. Arnold gave bond for his appearance at the district court of Ellis county, and in the *308meantime to kéep the peace. He appeared as required by the terms of Ms bond, and the court thereupon entered an order discharging him, and requiring him to pay the costs of the proceeding, taxed at $4.60. Prom this order he seeks to appeal. The papers were first filed in the court of appeals, western division of the northern department, and were afterward certified to this court. The state challenges the right of the defendant to appeal.
In Mitchell’s Case, 39 Kan. 762, it was held that the payment of costs in a proceeding of this kind could not be enforced by imprisonment of the defendant. In In re Boyd, 34 Kan. 570, it was held that a judgment for costs in a criminal case is no part of the punishment of the offense
This proceeding was not a criminal prosecution for the purpose of punishing the defendant for the commission of a crime, but was a proceeding to prevent the commission of an offense, under article 2 of the code of criminal procedure. The extent of the judgment which the court could render ;against the defendant was to require him to give a new recognizance and to pay the costs of the proceeding. The judgment in this case is for costs only, which amount to but a trifling sum; but whether much or little, this is not such a judgment as a defendant may appeal from under section 281 of the code of criminal procedure. That section has reference only to judgments inflicting some punishment on the defendant.
No appeal lies either to the court of appeals or to this court, and the case is dismissed.
All the Justices concurring.